Citation Nr: 1243481	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  05-24 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back condition. 

2.  Entitlement to service connection for numbness in both arms and legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel
INTRODUCTION

The Veteran served on active duty from February 2003 to November 2003.  He also served from March 1982 to June 1982, which appears to be active duty training per his service personnel records.  He also had additional service in the National Guard. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO). 

In November 2008, the Veteran testified a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In February 2009, the Board remanded the claims for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required concerning the claims for service connection for a low back condition and a condition manifested by numbness in both arms and legs. 

The Veteran contends that he currently suffers from a low back condition that was incurred in or aggravated by service.  Specifically, in statements and at hearing the Veteran reported injuring his back on January 22, 1992, while stationed in Honduras.  Reportedly, a table hit him on the back at that time.  He also reported that his back disability was aggravated during his the performance of his duties in service from February 2003 to November 2003.  The Board notes that the Veteran sought chiropractic treatment in February 2003, prior to his entrance on active duty later that month.  At the time of his February 3, 2003 visit, he noted he had been involved in a motor vehicle accident in 2002 which resulted in mild low back pain. 

The Veteran also asserts that he currently suffers from a bilateral upper and lower extremity disability manifested by numbness, to include as due to the low back condition.   

When the claim was last before the Board in February 2009, it was remanded in pertinent part, to obtain a VA spine examination to determine whether any current back disorder was caused or aggravated by service.  The Board's remand instructions directed that the examiner provide a diagnosis for any low back disability identified, and determine whether any current low back disability was related to the low back condition noted on the January 22, 1992 treatment record, or whether a back disorder was aggravated by his active duty from February 2003 to November 2003.  Additionally, the examiner was asked to provide an opinion as to whether any neurological symptoms found in the upper and lower extremities were related to his low back disability.

The Veteran underwent a VA examination in December 2010.  Unfortunately, the examination report was not fully responsive to the Board's remand instructions.  Following an examination of the Veteran, the examiner diagnosed chronic low back pain and opined that the Veteran's low back condition was not related to the condition noted in service on January 22, 1992.  The examiner further indicated that due to inadequate documentation and findings, the Veteran's current back condition was not permanently worsened or aggravated beyond the natural progress by his period of active duty from February 2003 to November 2003.  Initially, the Board notes that pain, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 259 F.3d 1356, 1361-1362 (2001).  Thus, the diagnosis of "chronic low back pain" suggests the Veteran does not have a current back disability.  However, the examiner did not address x-ray findings of minimal osteophyte formation in the spine, which could suggest that a diagnosable disability exists.  Additionally, the examiner did not provide a sufficient rationale for the opinions rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion). 

With regards to the Veteran's complaints of numbness of the extremities, the examiner determined that there were no neurologic findings of the lower extremities related to the back.  It is unclear whether the examiner determined that the Veteran actually had no neurologic disability, or whether the Veteran did have a disability but it was not related to the back.  The Board notes that motor testing revealed various findings on reflex testing in the lower extremities of +2 on the right knees, +3 on the left knee, and +4 in the ankles, suggesting some abnormality.  No findings with respect to the upper extremities were provided.  Thus, additional examination is necessary. 

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez, supra; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  For the reasons outlined above, the claims for service connection for a low back condition, and numbness in both arms and legs, must be remanded to the RO to provide the Veteran with additional VA examination and opinions that are supported by a medical rationale.  

Relevant ongoing medical records should also be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all ongoing VA treatment records relevant to the claims on appeal, dated since August 2011, from the VA Medical Centers in Tuskegee, Alabama, and Montgomery, Alabama.

2.  After the above development is completed, schedule the Veteran for a VA spine examination for the purpose of ascertaining the nature of the Veteran's complaints pertaining to the low back and bilateral upper and lower extremity numbness.  The examiner must review the claims file in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner is asked to respond to the following questions: 

a) Does the Veteran have a diagnosed disability of the low back?  If so please identify that diagnosis.  In rendering the opinion, please address the significance of the x-ray findings of mild osteophyte in the determining the diagnosis.  Please note that a diagnosis of "chronic low back pain" suggests there is no underlying diagnosable disability for VA compensation purposes.  If the examiner determines the Veteran has no low back disability other than "chronic low back pain" the examiner should specifically state such.

b) If the Veteran has a diagnosed disability of the low back, then please provide an opinion whether it is more likely, less likely, or at least as likely as not (50 percent probability or greater) that any currently diagnosed low back disability is related to a back injury during training on January 22, 1992?  

c) If a current diagnosed low back disability is not related to the 1992 injury, did the Veteran clearly have a low back disability that existed prior to his February 2003 period of active duty.  In rendering this opinion, the examiner should address the significance of the chiropractic treatment records dated February 3-4, 2003 wherein the Veteran received treatment for the low back and a history of a motor vehicle accident in 2002 with mild low back pain was reported.  

d)  If the examiner concludes a low back disability pre-existed the 2003 period of active duty, did the pre-existing back disability undergo a permanent worsening during that period of service?  If so, was that worsening clearly the result of the natural progression of the pre-existing low back disability?  

e) If a pre-existing low back disability was permanently worsened beyond normal progression during service, is the currently diagnosed low back disability related to the worsening occurring in the 2003 period of service? 

f) Does the Veteran suffer from a diagnosed disability causing the claimed numbness of the upper and/or lower extremities?  If so, please provide the diagnosis for the disabilities causing the Veteran's reported numbness of the upper and/or lower extremities.  Any diagnostic tests deemed necessary should be performed.  In determining whether a diagnosed disability exists, the examiner should address the seemingly abnormal deep tendon reflex findings noted on the December 2010 VA examination (+4 in ankles, +3 in left knee).


g) If the Veteran has a diagnosed disability in the upper and/or lower extremities, please provide an opinion as to whether it is more likely, less likely, or at least as likely as not (50 percent probability or greater) that the Veteran's complaints of numbness of the upper and lower extremities (which he contends he did not have prior to his Iraq service and is related to his low back) are related to his February 2003 to November 2003 period of active duty, or to his claimed back disability? 

f) The examiner should explain the medical basis for the conclusions reached.

3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or 

other appropriate action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

